Citation Nr: 1334478	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  05-39 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.  

2.  Entitlement to service connection for a shoulder disorder, to include as secondary to a service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed June 2011 Board decision, service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability, was denied.  

2.  In an unappealed June 2011 Board decision, service connection for a bilateral shoulder disorder, to include as secondary to a service-connected lumbar spine disability, was denied.  


CONCLUSIONS OF LAW

1.  There being no justiciable case or controversy, the Veteran's claim of service connection for a cervical spine disability is dismissed.  38 U.S.C.A. § 7105 (West 2002).

2.  There being no justiciable case or controversy, the Veteran's claim of service connection for a shoulder disability is dismissed.  38 U.S.C.A. § 7105 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2011 Board decision, the Board denied entitlement to service connection for cervical spine and bilateral shoulder disorders, to include as secondary to a service-connected lumbar spine disability.  The Veteran has neither appealed the Board's June 2001 decision nor submitted a motion for reconsideration of the June 2011 Board decision.  Accordingly, there is no justiciable case or controversy regarding the cervical spine and shoulder issues.  See 38 U.S.C.A. § 7105 (West 2002).  Thus, the Board does not have jurisdiction to review the appeal on these matters, and the issues of entitlement to service connection for cervical spine and shoulder disorders are dismissed.


ORDER

The claim of entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability, is dismissed.  

The claim of entitlement to service connection for a shoulder disorder, to include as secondary to a service-connected lumbar spine disability, is dismissed.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


